ON MOTION TO REVIEW ORDER ENFORCING MANDATE
PER CURIAM.
The trial court was entirely correct in entering final judgment for the insurer upon the opinion and mandate in Provident Life & Acc. Ins. v. Leonard, 526 So.2d 721 (Fla. 3d DCA 1988) because the effect of our reversal of the original final summary judgment and affirmance of the cross-appeal necessarily foreclosed all issues embraced in the counterclaims of the insured. For this reason, we deny the insured’s motion to review order enforcing the mandate of this court.
Motion denied.